DETAILED ACTION
	This Office action is in response to the amendment to the claims of 24 January 2022, responding to the Decision rendered by the Patent Trial and Appeal Board on 24 November 2021.  Claims 1-15 and 17-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance: in the Decision rendered by the Patent Trial and Appeal Board (PTAB) on 24 November 2021, the outstanding prior art rejections with respect to claims 1-15 and 17-21 were reversed.  The PTAB entered a new rejection with respect to claim 1 under 35 USC 101.  See 24 November 2021 Decision at 9-23.  Applicant directs the instant amendments and remarks to this new grounds of rejection.
With respect to the instant remarks, the examiner agrees at least with Applicant’s arguments of pages 13-16, that the claimed invention constitutes addition of an inventive concept to the judicial exception.  Per MPEP 2106.05(a), proof of such concept may be made through improvements in existing technology or the technical field.  The examiner agrees that the limitations of claim 1, generally including “receiving information related to a field device that has been determined to be operating 
Subsequently, claims 1-15 and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145